DETAILED ACTION
Claims 1, 4-7, 11-13, 15-16, 19, and 21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2020, has been entered.

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner recommends replacing “SOFTWARE HINT AND” with --A SOFTWARE HINT BIT CAUSING A--. 

Drawings
The replacement drawings filed on April 28, 2020, are objected to because they fail to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction 

1.	Open the PDF drawings file with Adobe Acrobat Pro DC (a similar Adobe product may work, but the examiner has only tested this in Adobe Acrobat Pro DC).
2.	Click “File” and then click “Print”.
3.	Select “Adobe PDF” or “Microsoft Print to PDF” as the printer (Adobe PDF was used in the test).  If neither option is available, this workaround is not applicable, and applicant should try to find an alternate way to print in only black and white.
4.	Uncheck "Print in grayscale (black and white)".
5.	Uncheck "Save ink/toner".
6.	Click “Advanced”.

8.	Click “OK” and then click “Print”.  The resulting PDF should comprise only black and white drawings.
NOTE: The examiner notes that this particular workaround is customized to this particular set of drawings.  It may not work on other sets of drawings in other applications.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
Please indent the last paragraph.
In the last line, replace “a” with --the--, which more appropriately precedes “same”.
Claim 4 is objected to because of the following informalities:
In line 2, the examiner isn’t sure that “cause” is the best word here as cycles aren’t caused; they just occur based on a clock.  Applicant should consider rewording, e.g. “…the first thread switch mechanism requires no additional clock cycles to reduce register bank conflicts.”.  The examiner is open to other proposals.
Claim 7 is objected to because of the following informalities:
Please indent the last paragraph.
In the last line, replace “a” with --the--, which more appropriately precedes “same”.
Claim 11 is objected to because of the following informalities:
In line 2, the examiner isn’t sure that “cause” is the best word here as cycles aren’t caused; they just occur based on a clock.  Applicant should consider rewording, e.g. “…the first thread switch mechanism requires no additional clock cycles to reduce register bank conflicts.”.  The examiner is open to other proposals.
Claim 13 is objected to because of the following informalities:
In the last line, replace “a” with --the--, which more appropriately precedes “same”.
Claim 15 is objected to because of the following informalities:
It appears “a second different instruction” should be replaced with --the second instruction-- (similar to claim 21).
Claim 19 is objected to because of the following informalities:
In the last line, replace “a” with --the--, which more appropriately precedes “same”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  After further consideration, such claim limitation(s) is/are:
In claims 1 and 7, “a first thread switch mechanism to cause…”;
In claims 4 and 11, “the first thread switch mechanism is to cause…”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 11-13, 15-16, 19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claims 1, 4, 7, and 11, for reasons set forth below in the corresponding 112(b) rejection, applicant has not adequately described the structure corresponding to the first thread switch mechanism that carries out the associated function(s).  As such, applicant has not described the invention in sufficient detail to allow one of ordinary skill to conclude that applicant possessed the structure to carry out the claimed function(s) in question at the time of filing.
All independent claims also set forth “a third instruction to execute with a second thread in a pipeline during or after execution of the first instruction”.  While paragraph [00165] appears to support the “after” limitation, the examiner has been unable to find the “during” limitation in applicant’s lengthy specification.  Applicant has also not pointed out where the amended claim is 
All dependent claims are rejected for being dependent on claims lacking adequate written description.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-7, 11-12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 5, “the register bank”, as there are multiple register banks in claim 1, line 3, and last line.  The examiner recommends “…to the same register bank and to the same read port.--.
In claim 16, “the instruction”.  This could refer to any combination of the first through third instructions, or to the instruction of claim 13, line 2.  Applicant could delete “the”.
With respect to claims 1, 4, 7, and 11, after further consideration, the claim limitation “first thread switch mechanism  [is] to cause…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding performing a first thread switch mechanism.  Therefore, is this mechanism just a thread switch?  If so, this needs to be clarified in the claim by not claiming it generically as a mechanism, which invokes 112(f) and requires that the mechanism be limited to hardware structure disclosed in the specification, which the examiner is unable to find.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  For instance, applicant could delete “mechanism”, or applicant could replace “mechanism” with
--circuit--, which does not invoke 112(f) per MPEP 2181(I)(A), 2nd paragraph.  Applicant states that “mechanism” and “circuit” are interchangeable (see paragraph [0050]); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 4-6 and 11-12 are rejected for being dependent on an indefinite claim.

Allowable Subject Matter
Claims 1, 4-7, 11-13, 15-16, 19, and 21 are allowed over the prior art of record.

Response to Arguments
Applicant argues the specification objection that the reading of both r40 and r74 in the same cycle is new matter.  Specifically, applicant argues that since no GRF3 is shown in Tables 1 and 2, and both Tables must have the same number of cycles, r74 must be read in GRF2.
This argument is not persuasive.  Just because GRF3 was not shown in the Tables does not mean it doesn’t exist.  It could instead not have been illustrated because illustration of GRF3 In regards to instructions "mad" and "and", since r31 is located in different bank than r40 and r74, there is no bank conflict between them.”, the examiner has decided to withdraw the objection.  This quoted sentence appears to suggest that “mad” and “and” can exist in GRF1 and GRF2 at the same time because r31, r40, and r74 can be accessed in the same cycle.

On page 13 of applicant’s response, applicant argues that “The current instruction in Leidel having the CTX bit set to positive is not executed to avoid long latency stall.  Rather, the current instruction is replaced with a different instruction from other candidate threads.”
While the examiner agrees that the prior art of record has not taught the claims as amended, the examiner disagrees with this particular argument, and asserts that a load instruction with expected long latency would include this CTX bit (paragraph [0100], 2nd to last sentence) to switch threads after initiation of the load (paragraph [0093], last sentence).  Thus, the load is not replaced.  Execution thereof is started, and then another thread’s instruction will be brought in to execute during the load (if the new thread had to wait until after the load finished executing, then there would be no point in switching threads in the first place since the benefit of switching would be negated). 

Regarding applicant's traversal of the examiner's taking of Official Notice, MPEP 2144.03 states that “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  See 37 CFR 1.111(b).”  Such reasoning has not been provided by applicant.  Therefore, the examiner is not required to provide supporting evidence, and maintains that that the noticed features are well known.  Furthermore, this argument is now moot given that the prior art rejections have been overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183